Citation Nr: 1115166	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for blackouts, to include as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision the RO continued a denial of service connection for headaches, claimed as residuals of a head injury, as no new and material evidence had been submitted, and denied service connection for blackouts (residuals of head injury).  

In a December 2009 decision, the Board found that new and material evidence had been submitted to reopen a claim for service connection for headaches.  The Board additionally remanded the claims so that the Veteran could be scheduled for a Board hearing, treatment records could be obtained, and the Veteran could be afforded a VA examination.  In a February 2011 decision, the Appeals Management Center (AMC) granted service connection for headaches.  As this was a full grant of the benefits sought on appeal, this issue is no longer in appellate status.  

The  issue of service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  "Blackouts", to include as residuals of a head injury, have not been shown to be present in service or within one year of discharge from service.  There is no evidence that the "blackouts" are a result of a head injury that occurred during service.  The Veteran has an intervening injury of a gunshot wound to the head.

CONCLUSION OF LAW

Blackouts, to include as residuals of a head injury, were not incurred in or aggravated by service, and service connection may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in March 2006.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in April 2006, April 2008, and January 2010.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in February 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the VCAA letters.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in April 2010 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, such as epilepsies, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Compensation shall not be paid if the disability was the result of the Veteran's own willful misconduct or abuse of alcohol or drugs. 105, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(n), 3.301(c).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran claims that he suffers from 'blackouts" as a result of a head injury in service.  He claims that in 1971 he had a drill sergeant who was racist and confrontational.  He claims that one day the sergeant called him to his quarters and made him do push-ups; he then proceeded to kick the Veteran in the stomach.  The Veteran stated he then got into a fight with the sergeant and was knocked or pushed out of a third story window.  He does not remember what happened after he fell out of the window but reports he lost consciousness, needed "87 stitches," and was hospitalized for two weeks.  He states that ever since this head injury he has suffered from headaches and "blackouts."

Service treatment records show that in May 1972, the Veteran was for complaints of left knee pain seen after he fell down some stairs when he started to get dizzy.  An X-ray film was clear.  He was given a "straggle chit" (light duty) for one week.  Several days later in May 1972, he was seen for right hand pain.  He related he was hit in the hand with a brick during a rumble.  A splint was applied and 15 days limited use of the hand were noted.  In June 1972, he complained of a headache.  His temperature was 102.6°.  He complained of a continuous headache but reported no history.  The following day, he complained of a headache, and it was noted that he had been seen several times because of the headaches.  His temperature was 99°.  He was referred to a medical officer (MO) who noted a normal neurology examination.  The impression was post virus headache.  Fiornal was prescribed.  

On June 22, 1972, the Veteran was admitted to a Naval Hospital for evaluation of a suicidal gesture after being confined to a small room by his drill instructor.  He tried to hang himself.  It was noted that in March 1972, he jumped from a building's second story under similar circumstances, but it was doubted whether true suicidal drive was present.  Objectively, he was not clinically depressed, nor was he ruminating over suicide.  He remained committed to staying in the Marines.  After four days of observation, the diagnosis  was adult situational reaction.  He was found fit for duty. 

In July 1972, he was seen after he tripped over a foot locker, fell, and bumped his nose.  Examination by a MO revealed no evidence of fracture.  The following day, he complained of a bump on the right side of his neck.  Examination revealed no swelling or tenderness in the area.  

In an October 1972 record, it was noted that the Veteran had been hospitalized at a Naval Hospital beginning in September 1972 to rule out intracranial/extracranial pathology.  The Veteran complained of recurrent, bi-temporal throbbing headaches which radiated to the right eye.  The physician commented that there appeared to be "much functional overlay."  The Veteran had related that the problem began after he was pushed out a second floor window in March 1972, with trauma to the right eye, temporary loss of consciousness and a laceration requiring "76 stitches."  That event had not been confirmed, and there were no records of any previous hospitalization at that facility.  

In November 1972, the Veteran overdosed on Phenobarbital tablets secondary to notification about a transfer to Okinawa when he wished to get married at home on Christmas 1972.  At the time of the Medical Board Report, the Veteran was claiming that he was being harassed by an NCO, who claimed the Veteran had stolen his pistol.  It was noted he had a past medical history for post-concussive headache secondary to head trauma sustained in his leap from the second story of a building.  He was diagnosed with immature personality disorder, and the Medical Board determined that his condition had existed prior to enlistment.  He was separated from service.

In May 1975, the Veteran was afforded a VA examination.  He had a negative examination of the head, face and neck.  He was noted to have a two inch scar lateral to his right ear, and a 2 mm scar on the right side of his neck that he indicated was a result of falling three stories in service.  He reported not fracturing his skull in the fall.   He also had scars on his left arm, which he noted were due to being robbed while in service.

A VA psychiatric examination was also performed in May 1975.  The examiner noted the Medical Board report, and mentioned several incidents noted in the report.   

During his May 1975 VA examination and his Medical Board report, it was questioned whether his attempt to hang himself and his jumping from the second floor of a building were the result of "true suicidal drive" or if they were attention-seeking acts.  At the time of the examination the Veteran reported headaches and attacks of dizziness.  He noted that he had no attacks of unconsciousness or convulsions.  Following the examination, the diagnosis was inadequate personality.

VA treatment records from December 2003 note that the Veteran was receiving treatment for seizures and headaches.  His medical history was noted to include a gunshot wound to the head with the bullet still located "between dura mater and pia mater."  He was noted to have a diagnosis of "seizure disorder."  A record from April 2006 noted that the Veteran reported being pushed through a window in service and needing "87 stitches" and of being shot in the head in 1981.  He reported that he began experiencing "blackouts" after falling from the window.  He stated that his seizures manifested with sudden loss of consciousness.  

In January 2010, the AMC sent the Veteran VCAA notice, and requested that he provide information and VA Form 21-4142 Authorization for Release of Information for all treatment he had received since 1975.  The Veteran did not provide any release of information forms for treatment he had received.  Evidence of record shows he did not receive VA treatment for his gunshot wound to the head.  Without the Veteran's cooperation, those records are not available to the VA.  

In February 2010, at the urging of his neurology nurse, the Veteran had a psychiatric consultation to assess possible psychogenic causes to his seizures and "blackouts."  He reported that his new job caused him significant stress and as a result his headaches became worse and he began to "blackout" frequently.  He then reported that during a confrontation with men regarding a horse stable he fell into a rage and "blacked out" and "wanted to kill."  He indicated that he may have some charges pending from shooting at these men, even though no one was hit.  He also related a story of yelling at a workman regarding money, and when the workman started yelling at him and came at him with a screwdriver, the Veteran "forgot when and where he was, saw the sergeant instead, and knocked the worker unconscious."  He was diagnosed with "E/F" posttraumatic stress disorder (by an intern) and he was referred for a full evaluation.  The VA psychiatrist diagnosed him with adjustment disorder with depressed and anxious mood, "E/F PTSD," and marijuana dependence.

In April 2010, the Veteran was afforded a Miscellaneous Neurological Disorders examination; his claims file was reviewed in conjunction with the examination.  The examiner noted that the history of blackouts was unclear as to when the actual blackouts started.  The examiner additionally noted the secondary injury of a gunshot wound to the head.  He was noted to carry a diagnosis of epilepsy, and he reported no blackouts since he was started on anti-convulsive medications.  The examiner noted that it would be mere speculation for him to ascertain whether the blackouts the Veteran suffers from are due to his gunshot injury or the head injury that occurred in service.  The examiner did note that there was no data in the medical records to substantiate that the blackouts began in 1972 with the original head injury.

Following neurological testing in May 2010, the Veteran was diagnosed with controlled seizures, probably posttraumatic, with no recent events.

First, the Board would like to again note that the Veteran did not provide information or consent to release medical information so that the VA could obtain records pertaining to his medical history between 1975 and 2003, to include any information regarding treatment for his gunshot wound to the head.  

Second, the Veteran descriptions of his "blackouts" from psychiatric treatment in February 2010, lead the Board to believe that he is describing a sort of short term amnesia and not periods of loss of consciousness.  The only descriptions of "blackouts" in the claims file note that these episodes happen when the Veteran becomes highly agitated and violent-during which time he has stated he retreats back to his agitation with the NCO/drill instructor with whom he had problems.  The psychiatric nature of these "blackouts" detracts from the Veteran's claims that his "blackouts" are due to the actual fall and head injury in service, so much as he is relating them to his inability to cope with the harassment he perceived he experienced in service.

Lastly, and most significantly, there is no evidence that the Veteran's "blackouts" began after his fall in service (and thus prior to his gunshot wound to the head).  During his May 1975 VA examination, the Veteran denied loss of consciousness or convulsions as a result of his head injury in service.  The April 2010 VA examiner noted that he could not relate the Veteran's "blackouts" to his in-service injury without resorting to mere speculation because there was a significant intervening injury of the gunshot wound to the head (and the Veteran apparently still carries the bullet lodged in his brain), and without treatment records regarding the gunshot wound there is no additional information the Board could provide to the examiner for a more medically accurate opinion.  As there is no indication in the claims file that the Veteran (1) suffers from "blackouts" as the result of a head injury, or (2) that the specific head injury which resulted in the blackouts occurred in service, the Board finds that service connection for blackouts, to include as due to a head injury is not warranted.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  The Board finds that the Veteran statements are not credible as he has been evasive in allowing the VA to access his medical history, and he has provided medical histories to VA physicians that omit significant parts of his in-service psychiatric treatment.  Also, when in service, the Veteran reported one suicide attempt was due to harassment, but it was revealed that the attempt was more likely made to get out of being transferred to Okinawa.  Lastly, the Veteran appears to be confused himself as to his complaints of "blackouts" and whether they are momentary amnesia, psychiatric, loss of consciousness, etc. 

As the Board concludes that the Veteran's "blackouts" are not due to his in-service head injury, the Board need not address whether the Veteran's suicide attempt (of jumping out of a building and resulting in the head injury) was willful misconduct.

Given these facts, the Board finds that service connection for the blackouts, to include as due to head injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

ORDER

Entitlement to service connection for blackouts, to include as residuals of a head injury is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


